Citation Nr: 1443874	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-01 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Crii Spears-De Leo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, and from July 1979 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran's diastolic pressure has not been predominantly 110 or more, and his systolic pressure has not been predominantly 200 or more.  Continuous use of medication for treatment of hypertension is required, and the relief provided by medication is specifically contemplated by the applicable schedular rating criteria.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.104, Diagnostic Code (DC) 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided with a notification letter in January 2011 that fully addressed all notice elements and was sent prior to the RO decision in this matter. The letter informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.  Thereafter, the Veteran was afforded the opportunity to respond.

The evidence obtained or associated with the claims file includes the Veteran's VA treatment records, statements from the Veteran, and private treatment records.

The Veteran was provided a VA examination in February 2011 to evaluate the severity of his hypertension.  The Board notes the Veteran's assertion that the examination was inadequate.  He maintains that the VA examiner only measured his blood pressure once, with a reading of 155/98.  See January 2012 VA Form 9.  However, a review of the examination reports reveals no inadequacies.  Rather, the VA examiner report reflects three blood pressure measurements: 150/90, 148/90, and 148/90.  Furthermore, while the examiner did not review the claims file in conjunction with the examination, this does not render the examination insufficient for rating purposes.  The examiner obtained and recorded a detailed history from the Veteran, fully addressed the Veteran's symptoms and objective data, and addressed all relevant rating criteria.  See 38 C.F.R. § 3.326 (2012);  Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  A review of the claims file in conjunction with the examination would not have aided the examiner.  The Board finds that the examination was adequate.  As such, VA's duty to provide an examination has been satisfied in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

II.  Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity.  Id.; 38 U.S.C.A. § 1155. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt as to the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).
A noncompensable rating for hypertension was granted, effective May 6, 1986.  In May 1992, the RO increased the evaluation to 10 percent, effective March 23, 1992.  In May 2011, the RO continued the 10 percent rating.

The Veteran's hypertension is rated under DC 7101.  For a 10 percent rating, the evidence must show diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more, which requires continuous medication to control.  38 C.F.R. § 4.104, DC 7101.  Any higher rating requires higher diastolic or systolic pressure readings.  See id.  A 20 percent evaluation is warranted where diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  Id.  A 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more.  Id.  Finally, a 60 percent evaluation is assigned where diastolic pressure is predominantly 130 or more.  Id.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension warrants more than a 10 percent evaluation.  VA treatment records from October 2009 to February 2012 contain numerous blood pressure readings, but diastolic pressure is not predominantly 110 or more, and systolic pressure is not predominantly 200 or more.  In April 2010, the Veteran's blood pressure was 164/108.  In May 2010, his blood pressure was 128/78.  A November 2010 VA treatment record contains blood pressure readings of 150/82, 122/82, and 122/75.  In June 2011, his blood pressure was 119/75.  The Veteran contends that the June 2011 reading "is a mistake or not true, unless that is when I was doubling my doses."  See January 2012 VA Form 9.  The Board notes that this reading is consistent with several other blood pressure readings taken during the appeal period.

An October 2010 private treatment record shows that the Veteran received emergency treatment for a headache, nosebleed, and elevated hypertension.  His blood pressure was initially recorded as 223/124, but had stabilized at 151/83 upon discharge.

The Veteran submitted to a VA examination in February 2011.  His blood pressure readings were: 150/90, 148/90, and 148/90.  He reportedly checked his blood pressure at home and had daily readings averaging in the 150/90's.  The Veteran reported that he was treated in the emergency room twice in October 2010 for a headache and nosebleed, but otherwise denied having headaches.  The examiner determined that the Veteran's hypertension had no effect on his employment or daily activities.

There is no evidence that the Veteran's diastolic blood pressure is predominantly at or above 110, or that his systolic blood pressure is predominantly at or above 200 as required for a 20 percent evaluation for hypertension.  Indeed, the language of the regulation uses the word "predominantly," not sporadically or occasionally.  The single qualifying blood pressure reading in October 2010 is not sufficient.

It is the Board's principal responsibility to assess the credibility, and therefore the probative value, of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board observes that the Veteran is competent to report symptoms of his hypertension, such as headaches and nosebleeds, as well as blood pressure readings taken at home.  However, he is not competent to make diagnoses or assess the level of disability related to hypertension as this requires specialized knowledge, training, and testing.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Specifically, the Veteran asserts that his blood pressure readings at home are at least 200/100 and sometimes as high as 250.  See, e.g., April 2010 and May 2010 VA Treatment Records.  These statements are internally inconsistent with what the Veteran told the February 2011 VA examiner and conflict with the numerous blood pressure readings of record.  While the Veteran has complained of headaches and nosebleeds, there is only a single instance of such complaints.  See October 2010 Regional Medical Center Treatment Records.  In fact, he has otherwise denied a history of headaches.  See May and November 2010 VA treatment records (Virtual VA claims file); February 2011 VA Examination Report.  For these reasons, the Board does not find the Veteran's statements credible with respect to at-home readings and symptomatology.  Thus, the Board finds that the Veteran's statements weigh against his claim.

With respect to the Veteran's argument that the medication used to treat his hypertension has caused lower blood pressure readings that argument is not availing.  See January 2012 VA Form 9.  Although "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria," Jones v. Shinseki, 26 Vet. App. 56, 62 (2012), given that VA has included the effect of medication as a factor to be considered when rating hypertension, the reasoning of Jones indicates that the Board may reject the Veteran's specific theory of entitlement to a higher rating in this case.  Id. at 62 (reasoning that had VA wanted to include the effect of medication as a factor to be considered when rating a particular disability, it would have done so, as it had done in other diagnostic codes (citing 38 C.F.R. § 4.71a, DC 5025 (10 percent rating for fibromyalgia requires symptoms "[t]hat require continuous medication for control"); 38 C.F.R. § 4.97, DC 6602 (rating criteria for bronchial asthma)).  The Veteran's assertion that his symptoms could be worse if he discontinued effective medical treatment is irrelevant.

The Board has considered whether the Veteran is entitled to staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based upon the record, the Board concludes that at no time during the appeal period has the hypertension been more disabling than as currently rated.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board has also considered whether the hypertension claim should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R.               § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as elevated diastolic or systolic pressure readings, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As discussed above, there is only a single instance of headache and nosebleed.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not appropriate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Moreover, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) is present here.  The Board acknowledges the Veteran's statement that "I've lost job opportunities because my blood pressure is becoming a red flag item on physical[s] and interviews."  See February 2011 VA Form 21-4138.  The Veteran has not alleged unemployability due to his hypertension.  In addition, the VA examiner found that the Veteran's disability has no effect on employment.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


